Citation Nr: 0940246	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by abdominal pain, to include as due to exposure 
to mercury.

2.  Entitlement to service connection for genitourinary 
disability, to include as due to exposure to mercury.

3.  Entitlement to service connection for psychiatric 
disability, to include as due to exposure to mercury.

4.  Entitlement to service connection for tinnitus, to 
include as due to exposure to mercury.

5.  Entitlement to service connection for disability 
manifested by muscle aches, to include as due to exposure to 
mercury.

6.  Entitlement to service connection for disability of the 
immune system, to include as due to exposure to mercury.

7.  Entitlement to service connection for allergies, to 
include as due to exposure to mercury.

8.  Entitlement to service connection for headaches, to 
include as due to exposure to mercury.

9.  Entitlement to service connection for residuals of 
hysterectomy, to include as due to exposure to mercury.

10.  Entitlement to service connection for disability of the 
liver, to include as due to exposure to mercury.

11.  Entitlement to service connection for disability 
manifested by short-term memory loss, to include as due to 
exposure to mercury.

12.  Entitlement to service connection for disability 
manifested by vertigo, to include as due to exposure to 
mercury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO.  In the 
decision on appeal, the RO appears to have limited its 
analysis to the matter of whether the disabilities here at 
issue could be attributed to exposure to mercury, without 
regard to other possible etiologies.  The RO also appears to 
have limited its consideration of the Veteran's psychiatric 
claim to the matter of her entitlement to service connection 
for depression.

In recent decisions, the United States Court of Appeals for 
Veterans Claims (Court) and the United States Court of 
Appeals for the Federal Circuit have emphasized that a 
veteran's claims should be liberally construed, with 
reference to the available evidence, and that a veteran's 
claim for service connection for psychiatric symptoms should 
not be limited to consideration of a specific diagnosis where 
the pleadings and evidence suggest a claim of broader scope.  
See, e.g., Robinson v. Shinseki, 557 F.3d 155 (Fed. Cir. 
2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on preliminary review of the evidence in this case, the 
Board is of the opinion that the Veteran's service connection 
claims should be considered on a "direct" basis, as well as 
due to exposure to mercury, and that her psychiatric claim 
should be expanded.  The Board is also of the opinion that, 
for purposes of clarity, her claims for service connection 
for allergies and for disability of the immune system should 
be listed separately.  Accordingly, the issues on appeal have 
been recharacterized as set forth above.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009).  In the context of a claim for service 
connection, the VCAA requires, among other things, that VA 
provide claimants notice of the manner in which disability 
ratings and effective dates are assigned for awards of 
disability benefits.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, that has not been done.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Veteran's service records show that 
she was hospitalized at Brooke Army Medical Center from 
August to September 1975 for gastrointestinal and 
genitourinary complaints.  It appears that she was also 
evaluated for headaches at that time, and that she had 
psychiatric consults.  Presently, the claims file does not 
contain a complete copy of the records pertaining to that 
hospitalization.  Nor does it contain a complete copy of the 
records pertaining to a subsequent period of hospitalization 
at Walter Reed Army Medical Center in October 1976, when she 
was admitted for laparoscopic surgery.  Because additional 
records from those facilities, if procured, could bear on the 
outcome of the Veteran's appeal, efforts should be made to 
obtain them.  In addition, because her claims are based, in 
part, on occupational exposures, efforts should also be made 
to obtain a complete copy of her service personnel records.

The available evidence shows that the Veteran complained of 
recurrent abdominal pain during service; that she then had 
recurrent pelvic pain, urinary tract infections, and 
hematuria; that she complained of "occasional" tinnitus (in 
March 1976); that she was at one time thought to suffer from 
a psychoneurosis (in March 1976); that she complained of 
dizziness (in September 1975 and February 1976); and that she 
suffered from recurrent headaches that were described as 
"chronic" and ultimately treated with Valium.  The evidence 
also appears to show that she was exposed to mercury, 
inasmuch as the record contains, among other things, a 
November 1975 laboratory report showing that she was found to 
have urine mercury of 10.4 mg/L.  Under the circumstances, 
the Board finds that a medical nexus examination is 
necessary.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Because one has not yet been obtained, a 
remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran and her representative relative to 
the issues currently on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran and her representative should be 
given a reasonable opportunity to respond to 
the notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  Make efforts to obtain a complete copy 
of any and all available records pertaining 
to the Veteran's hospitalizations at Brooke 
Army Medical Center from August to September 
1975 and Walter Reed Army Medical Center in 
October 1976.  The National Personnel 
Records Center (NPRC) should be contacted as 
one possible source of the requested 
evidence.  If NPRC is not in possession of 
the evidence, efforts should be made to 
obtain the records directly from the 
hospitals identified.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  Ask the service department to provide a 
complete copy of the Veteran's service 
personnel record.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

4.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for appropriate 
examination(s) for purposes of evaluating 
the etiology of her complaints of muscle 
aches, headaches, allergies, tinnitus, 
abdominal pain, genitourinary dysfunction, 
liver damage, vertigo, psychiatric 
impairment, memory loss, impairment of the 
immune system, and residuals of 
hysterectomy.  The examiner(s) should review 
the claims file, examine the Veteran, 
conduct any testing deemed necessary, and 
offer an opinions as to each of the 
following questions:

a.  Does the Veteran have a current, 
chronic disability manifested by 
abdominal pain?  If so, what is the 
diagnosis?  Is it at least as likely 
as not (i.e., is it 50 percent or 
more probable) that the disability 
had its onset in service or is 
etiologically related to an event, 
injury, or disease in service, to 
include in-service exposure to 
mercury?  (The examiner(s) should 
comment upon the significance, if 
any, of in-service clinical reports, 
dated in July 1975, which appear to 
indicate that it was then thought 
possible that some of her complaints 
might have been attributable to 
mercury exposure.)

b.  Does the Veteran have a current, 
chronic genitourinary disability?  If 
so, what is the diagnosis?  Is it at 
least as likely as not that the 
disability had its onset in service 
or is etiologically related to an 
event, injury, or disease in service, 
to include in-service exposure to 
mercury?  (The examiner(s) should 
comment upon the significance, if 
any, of in-service clinical reports, 
dated in July 1975, which appear to 
indicate that it was then thought 
possible that some of her complaints 
might have been attributable to 
mercury exposure.)

c.  Does the Veteran have a current, 
chronic, and acquired psychiatric 
disability?  If so, what is the 
diagnosis?  Is it at least as likely 
as not that the disability had its 
onset in service or is etiologically 
related to an event, injury, or 
disease in service, to include in-
service exposure to mercury?  (The 
examiner(s) should comment upon the 
significance, if any, of in-service 
clinical reports, dated in November 
1975, March 1976, July 1976, and 
September 1976, which appear to show, 
among other things, that the Veteran 
was thought to exhibit some elements 
of a conversion reaction during 
service, and/or that she had a 
psychoneurosis.)

d.  Does the Veteran currently suffer 
from chronic or recurrent tinnitus?  
If so, is it at least as likely as 
not that the disability had its onset 
in service or is etiologically 
related to an event, injury, or 
disease in service, to include in-
service exposure to mercury?  (The 
examiner(s) should comment upon the 
significance, if any, of an in-
service clinical report, dated in 
March 1976, wherein the Veteran was 
noted to report occasional tinnitus.)

e.  Does the Veteran have a current, 
chronic disability manifested by 
muscle aches?  If so, what is the 
diagnosis?  Is it at least as likely 
as not that the disability had its 
onset in service or is etiologically 
related to an event, injury, or 
disease in service, to include in-
service exposure to mercury?

f.  Does the Veteran have a current, 
chronic disability of the immune 
system?  If so, what is the 
diagnosis?  Is it at least as likely 
as not that the disability had its 
onset in service or is etiologically 
related to an event, injury, or 
disease in service, to include in-
service exposure to mercury?

g.  Does the Veteran have a current, 
chronic allergic disability?  If so, 
what is the diagnosis?  Is it at 
least as likely as not that the 
disability had its onset in service 
or is etiologically related to an 
event, injury, or disease in service, 
to include in-service exposure to 
mercury?

h.  Does the Veteran have a current, 
chronic headache disability?  If so, 
what is the diagnosis?  Is it at 
least as likely as not that the 
disability had its onset in service 
or is etiologically related to an 
event, injury, or disease in service, 
to include in-service exposure to 
mercury?  (The examiner(s) should 
comment upon the significance, if 
any, of in-service clinical reports, 
dated from 1975 forward, wherein the 
Veteran complained of, and/or was 
treated for, recurrent headaches.)

i.  Has the Veteran had a 
hysterectomy?  If so, is it at least 
as likely as not that it was 
undertaken as a result of disability 
that had its onset in service or was 
etiologically related to an event, 
injury, or disease in service, to 
include in-service exposure to 
mercury?

j.  Does the Veteran have a current, 
chronic disability of the liver?  If 
so, what is the diagnosis?  Is it at 
least as likely as not that the 
disability had its onset in service 
or is etiologically related to an 
event, injury, or disease in service, 
to include in-service exposure to 
mercury?

k.  Does the Veteran have a current, 
chronic disability manifested by 
short-term memory loss?  If so, what 
is the diagnosis?  Is it at least as 
likely as not that the disability had 
its onset in service or is 
etiologically related to an event, 
injury, or disease in service, to 
include in-service exposure to 
mercury?

l.  Does the Veteran have a current, 
chronic disability manifested by 
vertigo?  If so, what is the 
diagnosis?  Is it at least as likely 
as not that the disability had its 
onset in service or is etiologically 
related to an event, injury, or 
disease in service, to include in-
service exposure to mercury?  (The 
examiner(s) should comment upon the 
significance, if any, of in-service 
clinical reports, dated in September 
1975 and February 1976, wherein the 
Veteran complained of recurrent 
dizziness.)

If an examiner deems it necessary to obtain 
a consultation from one or more specialists 
in order to provide the information 
requested, that should be accomplished.  A 
complete rationale for all opinions must be 
provided.

5.  Thereafter, take adjudicatory action on 
the claims here in question.  In so doing, 
consider service connection on a "direct" 
basis, as well as due to mercury exposure.  
If any benefit sought remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the Veteran and her 
representative.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

